Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-11-00304-CV

                                        Bradley L. CROFT,
                                             Appellant

                                                 v.

              AMS SA MANAGEMENT, LLC, dba Association Management Services,
                                   Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-15857
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 9, 2015

APPEAL DISMISSED

           This is an appeal of a trial court’s order imposing sanctions against Bradley Croft. By

order dated January 7, 2013, this appeal was abated based on an automatic stay arising from a

bankruptcy petition filed by Croft. On August 5, 2015, appellee AMS SA Management, LLC d/b/a

Association Management Services filed a motion to dismiss this appeal, asserting it had purchased

all of Croft’s rights in this appeal. Attached to the appellee’s motion was a bankruptcy order

approving the sale of Croft’s rights in this appeal to “Clifton L. Lowry, on behalf of Lowry

Creditors,” not to AMS SA Management, LLC.
                                                                                      04-11-00304-CV


       Because the bankruptcy court’s order conveyed Croft’s appellate rights, Croft’s appeal was

no longer subject to the bankruptcy court’s automatic stay. Therefore, on August 10, 2015, this

court issued an order reinstating this appeal on the docket of this court. In that same order,

however, we ordered that appellee AMS SA Management, LLC’s motion to dismiss be held in

abeyance to allow AMS SA Management, LLC the opportunity to provide this court with proof

that it purchased all of Croft’s rights in this appeal and to show it has authority to move to dismiss

Croft’s appeal.

       On August 20, 2015, Clifton L. Lowry filed a Motion for Substitution of Party and to

Dismiss Appeal. Attached to the motion is the bankruptcy trustee’s Report of Sale of Personal

Property to Clifton L. Lowry.

       We grant the motion. Clifton L. Lowry is substituted for Bradley Croft as appellant in this

appeal. TEX. R. APP. P. 7.1(b). The appeal is dismissed. TEX. R. APP. P. 42.1(A).


                                                  PER CURIAM




                                                 -2-